UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4900


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JESUS GUTIERREZ CAMPOS, a/k/a Juan Campos, a/k/a Pelon,

                Defendant – Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Anthony John Trenga,
District Judge. (1:09-cr-00496-AJT-2)


Submitted:   June 16, 2011                   Decided:   June 20, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Gregory B. English, ENGLISH & SMITH, Alexandria, Virginia, for
Appellant. Neil H. MacBride, United States Attorney, Lindsay A.
Kelly, Daniel J. Grooms, III, Assistant United States Attorneys,
Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jesus Gutierrez Campos pled guilty to conspiracy to

distribute        cocaine        and        was       sentenced     to     121      months’

imprisonment.       He appeals, arguing that the district court erred

by   applying      the    two-level         enhancement       for      possession      of   a

firearm in relation to a drug trafficking offense.                                He also

contends that his attorney provided ineffective assistance by

failing to argue for a below-Guidelines sentence based on his

immigration       status       and     a     consideration        of     the    sentencing

factors.    Finding no error, we affirm.

     The two-level firearm enhancement applies, “unless it is

clearly    improbable       that       the       weapon   was     connected      with    the

offense.”        U.S. Sentencing Guidelines Manual § 2D1.1(b)(1) cmt.

n.3 (2009).       A firearm was recovered from the bedroom of Campos’

residence.       He admitted that the firearm was his.                         Although no

drugs     were    found     at    the       residence,       Campos      had    been    seen

returning    directly       from       drug       transactions      to   the    residence.

Based on the quantities of cocaine that Campos was selling, he

apparently stored tens of thousands of dollars in drug proceeds

at the residence.           The district court did not clearly err in

determining       that    it     was       not    “clearly      improbable”      that    the

firearm was available to protect Campos and the money from theft

and the risk of violence inherent in drug dealing.                             See United

States v. Manigan, 592 F.3d 621, 629 (4th Cir. 2010) (upholding

                                                  2
enhancement “so long as a firearm’s location makes it readily

available to protect either the participants themselves during

the commission of the illegal activity or the drugs and cash

involved     in    the   drug      business”)      (internal    quotations       marks

omitted); United States v. McAllister, 272 F.3d 228, 234 (4th

Cir. 2001) (providing standard).

           Campos also contends that his attorney was ineffective

for   failing      to    argue     for     a    sentence     below    the     advisory

Guidelines range.         Ineffective assistance of counsel claims are

not cognizable on direct appeal unless the record conclusively

establishes       counsel’s     constitutionally       inadequate      performance.

United States v. Baldovinos, 434 F.3d 233, 239 (4th Cir. 2006).

Because    the     record     does    not       conclusively    demonstrate         that

Campos’ counsel was ineffective, we decline to consider this

claim on direct appeal.

           Accordingly, we affirm Campos’ sentence.                        We dispense

with oral argument because the facts and legal contentions are

adequately    presented       in     the   materials       before    the    court   and

argument would not aid the decisional process.



                                                                              AFFIRMED




                                            3